Nichols, Chief Justice.
The former wife sought to recover from her former husband certain sums alleged to be due as child support. The trial court found that the wife, through counsel, had petitioned the Alabama court for a modification of their divorce decree pursuant to which the child support arrearages were satisfied by the husband’s transfer to the wife of his interest in and to their marital residence.
The present appeal by the wife is based upon the theory that the wife, even on her own motion to the Alabama court, could not waive or renounce her child’s right to the child support payment arrearages under either Georgia or Alabama law. See Livsey v. Livsey, 229 Ga. 368 (191 SE2d 859) (1972); Hall v. Hall, 280 Ala. 275 (192 S2d 727) (1966). She refuses to reconvey to the husband his former interest in the property.
The order of the trial court is supported by evidence establishing that the arrearages for child support were satisfied by conveyance of the property by the husband to the wife at a time when he was indigent and unable to pay in cash.

Judgment affirmed.


All the Justices concur.